HERRICK, J.
The power of a court, upon the request of a client, to make an order substituting one attorney for another, is undoubted. When such an order should be made upon the payment of the attorney’s costs, and when it may be made without providing for such payment, is discussed in Re Prospect Avenue, 85 Hun, 257, 32 N. Y. Supp. 1013. I agree with the conclusion arrived at there, and see no occasion for indulging in any further discussion of it. That decision covers the questions raised upon this appeal. The affidavits disclose a state of facts which seem to me to be sufficient to have authorized the special term in making the order made in this case. A discussion of the facts will neither be of advantage to the cause of justice, nor for the benefit of the parties to this appeal. The order appealed from should be affirmed, with $10 costs and disbursements.